Citation Nr: 0531081	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  98-20 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Jenny Y. Twyford, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
February 1977.  

This case was previously before the Board of Veterans' 
Appeals (Board) in March 2001, at which time it was remanded 
for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia confirmed and continued its 
denial of entitlement to service connection for psychiatric 
disability.  In October 2003, the Board denied the veteran's 
claim and she filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In an order 
dated in August 2004, the Court vacated the Board's October 
2003 decision and remanded the case to the Board.  


FINDING OF FACT

The record includes a medical diagnosis of PTSD; credible 
evidence that supports the veteran's claimed in-service 
stressor; and, medical evidence of a nexus between diagnosed 
PTSD and the veteran's in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in the veteran's active duty military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2005).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005)).  The Board finds 
that VA has met its duties to notify and to assist, as 
defined by the VCAA.  The Board notes that, by virtue of 
information sent to the veteran in the statement of the case, 
the supplemental statements of the case, and letters dated in 
April 2001, September 2003, and April 2005, she was notified 
of the evidence necessary to substantiate her claim of 
entitlement to service connection for a psychiatric 
disability.  Such documents also informed the veteran of what 
evidence and information VA would obtain for her and what she 
was expected to provide, as well as advised her that, if she 
had any evidence in her possession that pertained to her 
claim, to send it to VA.  See Quartuccio v. Principi, 16 
Vets. App. 183 (2002); Pelegrini v. Principi, 18 Vets. App. 
112, 120 (2004).  Moreover, as the Board's decision herein 
constitutes a complete grant of the benefit sought on appeal, 
no further action is required to comply with the VCAA and the 
implementing regulations.


II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].



Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  See 38 C.F.R. § 3.304(f)(3).  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is another type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to, a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  Id.  This does not mean 
that the evidence must actually prove that the incident 
occurred; rather it means that the evidence must at least be 
in equipoise with respect to whether the incident actually 
occurred.  That is, there must be an approximate balance of 
positive and negative evidence regarding whether the claimed 
stressor actually occurred.  In such cases, all reasonable 
doubt is resolved in favor of the veteran.  38 U.S.C.A. § 
5107(b) (West 2002); Patton v. West, 12 Vet. App. 272, 280 
(1999). 


III.  Reasons and Bases

With regard to each of the requirements for the grant of 
service connection for PTSD, the evidence supports findings 
in favor of the veteran's claim.

As to the requirement of a diagnosis of PTSD, several medical 
reports support the claim.  Most significantly, the veteran 
was seen at the Mountain Home VA Medical Center in December 
2003, at which time it was noted that the veteran had 
symptoms including panic attacks, avoidance of men, intrusive 
recollections, and difficulty sleeping.  Based on these and 
other symptoms, along with an assessment of the veteran's 
history, a VA physician reported a diagnosis of PTSD.  
Similarly, records from the Stone Mountain Health Services, 
Thompson Family Health Center, dated in December 2002 include 
a diagnosis of PTSD, and progress notes from Mountain Home VA 
medical Center dated as recently as March 2005 include 
diagnoses of PTSD.  Finally, records of the veteran's 
outpatient treatment at the VA Medical Center in Salem, 
Virginia, include several diagnoses of PTSD.

In addition to the diagnosis of PTSD, there must be credible 
supporting evidence of the claimed stressor.  As is not 
unusual in claims of PTSD based on personal assault, the 
written evidence corroborating the stressor is sparse.  
However, in this case the veteran has presented a statement 
from her former husband dated in December 2003, in which the 
veteran's former husband relates that he was married to the 
veteran at the time the veteran was assaulted at Fort Hood, 
Texas, and that the veteran informed him of the incident.  
The veteran has reported the details of the alleged assault 
and the statement from her former husband is consistent with 
the details reported by the veteran.  Accordingly, the 
statement of December 2003 is adequate supporting evidence 
that the claimed in-service stressor occurred.

Finally, the record must include medical evidence linking the 
diagnosis of PTSD to the claimed stressor.  Although the 
medical evidence includes reports of some stressors that 
occurred before service, the examination report of December 
2003 specifically notes the veteran's in-service stressor in 
conjunction with the diagnosis of PTSD.  The VA outpatient 
reports also include several references to the reported in-
service stressor in conjunction with the diagnoses of PTSD.

The evidence supports findings that the veteran has PTSD and 
that the PTSD is the result of an in-service stressor.  The 
evidence also includes credible supporting evidence that the 
in-service stressor occurred.  As all legal requirements for 
the grant of service connection have been, the appeal must be 
allowed.


ORDER

Service connection for PTSD is granted. 



____________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


